Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
FINAL ACTION
This action is in response to amendment filed on 2/12/2021. Claims 11, 23, 26 and 34 are amended. Claims 11-14, 16, 17 and 21-38 are pending.
Response to Arguments
Examiner’s Remarks - 35 USC § 103 –Claims 11 and 26
The examiner notes that the applicant has amended each independent claim to include the new feature(s) of, “selecting a DRM server from the plurality of DRM servers based upon the ability for the playback device to participate with that server”. The examiner notes that the applicant now alleges a deficiency on the part the prior art in view of the new feature(s). In view of the claim amendment the examiner introduces the teachings of prior art reference Hu (US Patent No. 6,173,322) to the record. The examiner notes that Hu discloses a selection process of a particular content server. See rejection below. 

With regards to applicant’s remarks of:
“the Office Action does not properly prove that the prior art of record teaches or suggests the limitation “an electronic ticket that enables playback of the digital content to a device associated with the user account.” The Office Action admits that Hsu does not teach this feature and relies on Tanaka to teach this feature. See Office Action at Page 5. The Office Action alleges that Tanaka teaches this feature at Paragraph [0162], Applicant believes that the Office Action appears to allege that the “ticket balance transmission request” corresponds to the claimed electronic ticket. However, the “ticket balance transmission request” clearly does not enable playback of digital content. Instead, the “ticket balance transmission request” merely refers to the ticket balance at the electronic purse. For example, Tanaka discloses “In response to the signal of the ticket balance transmission request, the controller 6a-10 in the customer's player 6a refers to the ticket balance at the electronic purse.”. 



The examiner notes that applicant’s argued claim limitation as currently structured of, “enable playback of digital content”, affords a variety of interpretation and implementations. The examiner notes Tanaka tells us in paragraph 0121 the following: “an electronic ticket is previously provided in the electronic purse on a prepaid basis or a credit basis. Then, the ticket balance at the electronic purse is updated according to a contents charge.”. The examiner notes that the ticket balance enables the rendering of the content. 
Examiner’s Remarks - 35 USC § 103 –Claims 12-14, 16, 17, 21-25, and 27-38
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11, 12, 14, 16, 17, 21-27 and 28-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu et al. (US Patent Publication No. 2003/0069904 and Hsu hereinafter) in view of Tanaka et al. (US Patent Publication No. 2004/0030655 and Tanaka hereinafter) in further in view of Hu (US Patent No. 6,173,322).

As to claims 11 and 26, HSU teaches a method performed by a Digital Rights Management (DRM) system for enabling playback of digital content on a playback device using an electronic ticket and a ticket token, the method comprising: 
receiving, using a DRM system, a request for digital content from a playback device (i.e., …teaches in paragraph 0022 the following: “A user can view the web pages either in a web browser on his/her computer, or on a display on a playback device”. …”The user can either purchase the audio files for unlimited playback on his or her playback device, or rent the audio files for a time-limited period or a limited number of playbacks.”),
 where: the DRM system comprises a plurality DRM servers, and the request includes an indication of a user account (i.e., …teaches in paragraph 0028 the following: “The user typically has account registered with the service provider and can select the files using any conventional method, such as an electronic shopping cart. The account is associated with certain rights controlling what access the user has to various files prior to transferring the files to his or her delivery agent and what operations he or she can perform on the files after the files have been transferred to the delivery agent.”); 
generating, using the DRM system, a ticket token associated with the user account, where the ticket token is a credential that authenticates the right of the user account to access the digital content (i.e., …teaches in paragraph 0004 the following: “The site from which the user buys the audio files then typically issues a ticket and delivers the ticket to the user. The ticket serves as a proof of purchase and can be redeemed by the user at a different server”. …further teaches in paragraph 0012 the following: “Validating the ticket can include verifying that the particular playback device associated with the ticket also is associated with a user account at a service provider site from which the ticket was issued.” …teaches in paragraph 0028 the following: “The user typically has account registered with the service provider and can select the files using any conventional method, such as an electronic shopping cart. 
sending, using the DRM system, the ticket token to the playback device from the selected DRM server based upon approval of the user account (i.e., …teaches in paragraph 0004 the following: “The site from which the user buys the audio files then typically issues a ticket and delivers the ticket to the user. The ticket serves as a proof of purchase and can be redeemed by the user at a different server, where the content is stored. When the user provides the ticket to the content server, the content server verifies the ticket to make sure that the ticket is genuine and delivers the corresponding content to the user's computer or playback device.” …further teaches in paragraph 0037 the following: “The user is now in possession of the ticket, which is secure since it is only redeemable for the playback device (105, 110) for which the user purchased the audio files… When a secure ticket is to be redeemed, the ticket and device identification is forwarded from the delivery agent to the content server”). 

The system of HSU does not expressly teach:
receiving, using the DRM system, the ticket token from the playback device,
and in response to receiving the ticket token, sending, using the DRM system, an electronic ticket that enables playback of the digital content to a device associated with the user account.
In this instance the examiner notes the teachings of prior art reference Tanaka. 
 With regards to applicant’s claim limitation element of, “receiving, using the DRM system, the ticket token from the playback device”, Tanaka teaches in paragraph 0139 the following: “The customer's player 6a transmits a form-"12" signal of the encryption-resultant ticket balance to the kiosk terminal apparatus”.

It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU with the teachings of Tanaka by including the feature of a redemption status indicator. Utilizing a redemption status indicator as taught by Tanaka above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, HSU's system will obtain the capability to provide enhanced security. 

The system of HSU and Tanaka do expressly teach: 
	selecting a DRM server from the plurality of DRM servers based upon the ability for the playback device to participate with that server.
In this instance the examiner notes the teachings of prior art reference Hu. 

It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU and Tanaka with the teachings of Hu by including the feature of content server selection. Utilizing content server selection as taught by Hu above allows a system to provide comprehensive content distribution and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of HSU and Tanaka will obtain the capability to provide content access control. 

As to claims 12, 27 and 37, the system of HSU teaches a content access control however HSU does not expressly teaches a method of claim 11, wherein the electronic ticket includes a torn status, the torn status indicating whether the digital content has been accessed, and where the electronic ticket is sent by the DRM system having a torn status of UNTORN indicating that the digital content has not yet been accessed by the user account.
In this instance the examiner notes the teachings of prior art reference Tanaka. 

It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU with the teachings of Tanaka by including the feature of redemption status. Utilizing redemption status as taught by Tanaka above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, HSU's system will obtain the capability to provide enhanced security. 

As to claims 14 and 29, HSU teaches a method of claim 11, wherein the ticket token identifies or describes a product ID of the playback device to determine whether the playback device is able to participate with the server that receives the ticket token and sends the electronic ticket (i.e., …teaches in paragraph 0010 the following: “The ticket includes device identifying information for a particular playback device to which the media files”.).

15. (Cancelled)

As to claims 16 and 30, the system of HSU teaches a content access control however HSU does not expressly teaches method of claim 11, wherein the electronic ticket includes cryptographic data to decrypt the digital content to enable playback.
In this instance the examiner notes the teachings of prior art reference Tanaka. 
Tanaka teaches in paragraph 0065 cryptographic information for content rendering. 
It would have been obvious to one of ordinary skill in the art to combine the claimed invention to combine the teachings of HSU with the teachings of Tanaka by including the feature of data cryptography. Utilizing data cryptography as taught by Tanaka above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, HSU's system will obtain the capability to provide enhanced data security. 

As to claims 17 and 31, the system of HSU teaches a content access control however HSU does not expressly a method of claim 11, wherein the ticket token further indicates the electronic ticket or the requested digital content.
In this instance the examiner notes the teachings of prior art reference Tanaka. 
Tanaka discloses in paragraph 0066 ticket for requested content. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU with the teachings of Tanaka by including the feature of redemption status. Utilizing redemption status as taught by Tanaka above allows a system to provide comprehensive access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, HSU's system will obtain the capability to provide enhanced security. 

18.-20. (Cancelled)

As to claims 21 and 32, the system of HSU teaches a content access control however HSU does not expressly teach a method of claim 11, wherein the ticket token is a single use credential for the means of obtaining the electronic ticket.
In this instance the examiner notes the teachings of prior art reference Tanaka. 
Tanaka teaches in paragraph 0066 the following: “an electronic ticket”.
It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU with the teachings of Tanaka by including the feature of credential redemption. Utilizing credential redemption as taught by Tanaka above allows a system to provide comprehensive content access control and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, HSU's system will obtain the capability to provide enhanced content security. 

As to claims 22 and 33, HSU does teaches a method of claim 11, wherein the user account has right to the digital content under a subscription agreement (i.e., …paragraph 0028 the following: “The user typically has account registered with the service provider and can select the files using any conventional method, such as an electronic shopping cart. The account is associated with certain rights controlling what access the user has to various files prior to transferring the files to his or her delivery agent and what operations he or she can perform on the files after the files have been transferred to the delivery agent).

As to claims 23 and 34, the system of HSU teaches a content access control however HSU does not expressly teach a method of claim 11, wherein the selected DRM server provides an electronic ticket in a format that is suitable for the playback device.

Tanaka teaches multiple servers in figure 18.
It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU with the teachings of Tanaka by including the feature of data formatting. Utilizing data formatting as taught by Tanaka above allows a system to provide comprehensive data handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, HSU's system will obtain the capability to provide enhanced data integrity. 

As to claims 24 and 35, HSU teaches a method of claim 11, wherein the DRM system provides a resume feature to allow the user to resume playback of the digital content on a different playback device (i.e., …illustrates in figure 1…different playback devices ).

As to claims 25 and 36, HSU teaches a method of claim 11, wherein the right of the user account to access the digital content is not associated with the playback device (i.e., … teaches in paragraph 0012 the following: “Validating the ticket can include verifying that the particular playback device associated with the ticket also is associated with a user account at a service provider site from which the ticket was issued.” …teaches in paragraph 0028 the following: “The user typically has account registered with the service provider and can select the files using any conventional method, such as an electronic shopping cart. The account is associated with certain rights controlling what access the user has to various files prior to transferring the files to his or her delivery agent and what operations he or she can perform on the files after the files have been transferred to the delivery agent.).

As to claim 37, the system of HSU teaches a content access control however HSU does not expressly teach a method of claim 11, wherein the ticket token is sent to the playback device without authenticating the user device.
In this instance the examiner notes the teachings of prior art reference Tanaka. 
Tanaka illustrates in figure 18 sending content to different players.
It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU with the teachings of Tanaka by including the feature of content distribution. Utilizing content distribution as taught by Tanaka above allows a system to provide comprehensive data communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, HSU's system will obtain the capability to provide enhanced content usage. 

As to claim 38, the system of HSU teaches a content access control however HSU does not expressly teach a system of claim 26, wherein the ticket token is sent to the playback device without authenticating the user device.
In this instance the examiner notes the teachings of prior art reference Tanaka. 
Tanaka illustrates in figure 18 sending content to different players.
It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU with the teachings of Tanaka by including the feature of content distribution. Utilizing content distribution as taught by Tanaka above allows a system to provide comprehensive data communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, HSU's system will obtain the capability to provide enhanced content usage. 

Claims 13, 28 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu and Tanaka in view Hu as applied to claims 11 and 26 above and further in view of Graham et al. (US Patent Publication No. 2002/0178271 and Graham).

As to claims 13, 28 and 38, the system of HSU, Tanaka and Hu teaches a content access control however neither reference expressly teaches a method of claim 11, wherein the electronic token is an XML file.
In this instance the examiner notes the teachings of prior art reference Graham. 
Graham teaches in paragraph 361 the following: “…source or rules can include a variety of different formats and locations, including XML files”.
It would have been obvious to one of ordinary skill in the art to combine the teachings of HSU, Tanaka and Hu with the teachings of Graham by including the feature of data formatting. Utilizing data formatting as taught by Graham above allows a system to provide comprehensive data handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of HSU, Tanaka and Hu will obtain the capability to provide enhanced data integrity. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497